                   UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF LOUISIANA
                        LAFAYETTE DIVISION


REGINALD T MORRIS                         CASE NO. 6:18-CV-01323 SEC P
#218060099E9

VERSUS                                    UNASSIGNED DISTRICT JUDGE

LAFAYETTE PARISH          MAGISTRATE JUDGE WHITEHURST
CORRECTIONAL CENTER ET AL



                           MEMORANDUM ORDER
      Pro se plaintiff Reginald T. Morris, proceeding in forma pauperis, filed the

instant civil rights complaint pursuant to 42 U.S.C. §1983 on October 9, 2018. [Rec.

Doc.1] He was granted leave to proceed in forma pauperis on November 19, 2018.

[Rec. Doc. 9] Plaintiff is an inmate in the custody of Louisiana’s Department of

Public Safety and Corrections. He is incarcerated at the Lafayette Parish

Correctional Center (LPCC) and complains that he has been denied a religious diet.

He sued LPCC, Chaplain Alex, Jennifer Jackson, Ms. Brown, Deputy Boyer and

Sgt. White. This matter has been referred to the undersigned for review, report, and

recommendation in accordance with the provisions of 28 U.S.C. §636 and the

standing orders of the Court.
                                        Amend Order

          Rule 8 of the Federal Rules of Civil Procedure does not require explicit detail,

but it does require a plaintiff to allege facts which support the conclusion that his

constitutional rights were violated by each person who is named as defendant. In

other words, a civil rights plaintiff must support his claims with specific facts

demonstrating a constitutional deprivation and may not simply rely on conclusory

allegations. Ashcroft v. Iqbal, 556 U.S. 662 (2009); Schultea v. Wood, 47 F.3d 1427,

1433 (5th Cir.1995). In other words, plaintiff must support his claim with facts such

as,

          (1) the name of each person who allegedly violated plaintiff’s constitutional

rights;

          (2) a description of what actually occurred or what each defendant did to

violate plaintiff’s rights;

          (3) the place and date that each event occurred; and

          (4) a description of the alleged injury sustained as a result of the alleged

violation.

          Plaintiff implies that his right to practice his religion is being interfered with

because his request for a religious diet has not been accommodated. He alleges that

for three days, September 14, 2018-September 17, 2018, he did not eat. He then

filed a request for religious diet. Plaintiff also alleges that he was being fed less than
300 calories per meal, but it is not clear when he was receiving these portions and

for how long.

      Finally, he also makes allegations regarding the grievance and accounting

systems.

                                      Conclusion

      Before this court determines the proper disposition of plaintiff’s complaint,

plaintiff should be given the opportunity to remedy the deficiencies identified above.

Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985).

      Therefore,

      IT IS ORDERED that plaintiff amend his complaint within forty (40) days

of the filing of this order to cure the deficiencies as outlined above, and alternatively,

dismiss those claims or defendants plaintiff is unable to cure through amendment.

      In addition to the information required by Rule 8 as outlined above,

plaintiff should provide the following:

      1. What religion do you practice?

      2. How long have you practiced this religion?

      3. What diet have you requested?

      4. On what date(s) do you allege you received a 300-calorie meal(s)?

      5. How do you know how many calories are in these meals you allegedly
         received?
      6. After the September 18, 2018 request to the dietician and Chaplain,
         did you begin to receive the religious diet you requested?

      7. As of this date, what type of meals are you receiving?



      Failure to comply with this order may result in dismissal of this action as

frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) or under Rule 41(b) or 16(f) of the

Federal Rules of Civil Procedure. Plaintiff is further required to notify the

Court of any change in his address under U.L.R. 41.3W.

      THUS DONE in Chambers on this 13th day of December, 2018.
